Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-17-00149-CR

                                     Jimmy Wayne COOK,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4105
                           Honorable Sid L. Harle, Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, it is ORDERED that the portion of the
judgments of conviction for Count I and Count II of Trial Court No. 2016CR4105 in the 226th
District Court which identify the Statute for the Offense is identified at “19.03(A)(3) PC” be
MODIFIED to “15.03(a).” The judgment of the trial court is AFFIRMED AS MODIFIED.

       SIGNED August 8, 2018.


                                                 _____________________________
                                                 Irene Rios, Justice